Title: From Thomas Jefferson to John Breckinridge, 4 July 1800
From: Jefferson, Thomas
To: Breckinridge, John



Dear Sir
Monticello July 4. 1800

This will be handed you by mr Monroe, a relation of our governour who proposes to pay a visit to Kentuckey to look out for a settlement. he is a lawyer of reputation, a very honest man and good republican. having no acquaintance in your state I take the liberty of recommending him to your attentions and counsel, which the worth of his character will entirely justify. we have no particular news but what you also have from the newspapers. mr Monroe will be able to give you the state of the public mind with us. I am with great esteem Dr. Sir
Your friend & servt

Th: Jefferson

